Citation Nr: 1533144	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post arthroscopic surgeries and medial meniscectomy.

2.  Entitlement to a rating in excess of 20 percent prior to September 10, 2013, for left knee degenerative changes, status post arthroscopic surgeries.

3.  Entitlement to a rating in excess of 30 percent on and after November 1, 2014, for left knee degenerative changes, status post total knee replacement.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was previously before the Board in January 2011 and June 2014.  On both occasions, the Veteran's claims were remanded for additional development.  After the RO issued a November 2014 supplemental statement of the case, the appeal has been returned to the Board for further appellate review.

While the Veteran's claims were in remand status following the June 2014 remand, the Agency of Original Jurisdiction (AOJ) issued a November 2014 rating decision wherein a temporary total rating (100 percent) was granted, effective from September 10, 2013 to November 1, 2014, which constitutes a one-year period following the Veteran's September 10, 2013 total left knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  As a total rating is the maximum rating assignable, the Board will not undertake any further consideration of an increased rating during this period.

In June 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In January 2011, the Board remanded the Veteran's claims for ratings in excess of those already assigned to her service-connected right and left knee disabilities in order to provide the Veteran a VA examination.  While the Veteran's claims were in remand status, he was scheduled for and underwent a VA examination in February 2011.  Subsequently, the AOJ obtained a March 2012 supplemental opinion from the February 2011 VA examiner.  After re-adjudication, the Veteran's claims were then remitted to the Board.

In June 2014, the Board found that the February 2011 VA examination was inadequate for purposes of adjudicating the Veteran's claims, even with consideration of the March 2012 supplemental opinion.  The February 2011 VA examiner administered range of motion testing, which showed right and left knee extension to zero degrees; right knee flexion to 110 degrees; and left knee flexion to 100 degrees.  Although the examiner determined that the Veteran's right and left knee range of extension was to zero degrees, the examiner also determined that there was additional limitation regarding extension after repeat range of motion testing.  However, the examiner then determined that the Veteran's right and left knee range of extension remained to zero degrees after repeat range of motion testing.  Given these contradicting findings, the fact that the examiner did not otherwise discuss what the additional limitations were following repeat range of motion testing, and that the March 2012 supplemental opinion did not provide clarification in this regard, the Board remanded the Veteran's claims in order to obtain clarification from the February 2011 VA examiner.

While the Veteran's claims were in remand status, the AOJ obtained an opinion from a VA examiner in July 2014.  However, instead of providing clarification as to the February 2011 findings, the July 2014 VA examiner appears to have re-examined the Veteran; a re-examination that was limited to administering range of motion testing.  The July 2014 VA examiner indicated that the Veteran's right knee range of motion was from zero degrees of extension to 115 degrees of flexion, while his left knee range of motion was from zero degrees of extension to 90 degrees of flexion.  The examiner stated that the Veteran's right and left knee ranges of motion were accomplished "without signs of pain."  Following repeat range of motion testing, the examiner determined that the Veteran did not experience any additional limitation of right or left knee motion.  Despite this, the examiner then opines that it is his opinion that "there will be an increased loss of function in both knees after repeat use during future flare-ups secondary to pain."  The examiner provided no elaboration as to the nature or extent of the Veteran's increased loss of knee function and does not explain how the opinion regarding increased loss of function after repeat use comports with the finding that the Veteran did not experience any additional loss of motion after repeat range of motion testing.

Based on the above, the Board finds that the AOJ did not substantially comply with the Board's June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ did not obtain clarification from the February 2011 VA examiner as requested and, instead, obtained new clinical findings from a July 2014 VA examiner.  The July 2014 VA examination findings, as discussed above, are contradictory, incomplete, and/or unclear.  Consequently, the Board finds that the July 2014 VA examination, which is limited to range of motion findings, is inadequate.  As such, the Board finds that a remand is required to (1) attempt to obtain clarification regarding the February 2011 findings and (2) provide the Veteran with another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make available the Veteran's claims file, in the form of electronic records, to the VA examiner who administered the February 2011 examination and ask that a supplemental opinion be provided.  After reviewing the relevant evidence of record, the Veteran's assertions, and the clinical findings from the February 2011 VA examination, the examiner must provide clarification as to the Veteran's range of right and left knee motion, to include clarification as to any specific additional limitations following repeat range of motion testing.  Any opinion provided by the examiner must include a thorough rationale.  

If the February 2011 VA examiner is not available, the RO must document this and associate this documentation with the Veteran's claims file.

2.  The AOJ must then schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results must be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, instability, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disabilities.  Any opinion provided by the examiner must include a thorough rationale.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter the AOJ must re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefits sought on appeal remain denied, the AOJ must issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then the appeal should be returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

